DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 4, 12, and 18 are objected to because of the following informalities:  
Claim 1, line 4 reads “a hoverboard” it should read --the hoverboard--.
Claim 4, line 1 reads “handle pivotably” it should read --handle is pivotably--.
Claim 12, line 2 reads ”having wheel suspension” it should read --having a wheel suspension--.
Claim 18, line 4 reads “where at least one engagement” it should read --wherein the at least one engagement--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 7, the limitation of a drive system that bypasses a gyroscope has not been adequately described in the specification. In paragraph 28 it is described that drive system 180 communicates through a drive system cable 185 with hover board 20. Additionally paragraph 35 discloses that the drive system 180 bypasses a gyroscope in the hoverboard 20 to allow the controller handle 120 to provide drive assistance and asymmetrical steering from the hoverboard without the need to tilt or place pressure on the hoverboard. Nowhere in the specification does it describe how this is achieved. It is not described if it is done through mechanical means, electrical mean, or computer controlled software means. It also does not describe any interface between the hoverboard 20 and the drive system cable, and by what method they communicate (again mechanically or electrically). Additionally, it does not describe how the drive system is able to control steering without direct involvement of pressure on the hover board.
Regarding claim 18, there is inadequate written description as to the limitations of the at least one drive frame aperture aligns with the at least one drive frame aperture, and that a pin is inserted into the aligned at least one drive frame aperture and the at least one drive frame aperture. Paragraph 29 describes the drive frame aperture 205 aligning with the engagement frame aperture 215. There is no written description of a drive frame aperture aligning with a second drive frame aperture.
For the purposes of compact prosecution the Examiner will take the second at least on drive frame aperture to be understood as --the at least one engagement frame aperture--.
Claims 2-6 and 8-16 are rejected as depending from a previously rejected base claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the engagement" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the at least one drive frame segment" in in lines 2-3 .  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being Anticipated by Dickie (U.S. Patent No. 10,736,799).
Regarding claim 1, Dickie discloses: A transportation device (Dickie: Abstract) comprising:
a chassis (Dickie: Figs. 1, 23, element 10, 12, 140; power assist apparatus, wheelchair, support frame) having a handle (Dickie: Fig. 1, element 24 handles col. 14, lines 62-64) and a drive system (Dickie: Fig. 24, elements 142; control mechanism);
a hoverboard (Dickie: Fig. 24; element 36; motorized mechanism);
wherein the drive system bypasses a gyroscope of a hoverboard (Dickie: col. 22, lines 55-57; Examiner Note: the user or assistant would be able to bypass the gyroscopic sensor by applying enough force to the wheel chair); and
wherein the hoverboard selectively engages with the chassis (Dickie: col. 22, lines 51-54).
Regarding claim 2, Dickie discloses: wherein the chassis includes a seat portion (Dickie: Fig. 1, element 20; seat) and a back portion (Dickie: Fig. 1, element 22; support).
Regarding claim 3; Dickie discloses: wherein the chassis includes a drive frame portion and (Dickie: Fig. 1, element 12; wheelchair) an engagement frame portion (Dickie: Fig. 23, element 10; power assist apparatus), wherein the drive frame portion and engagement frame portion selectively engage each other (Dickie: col. 14, lines 63-64).
Regarding claim 6; Dickie discloses: the chassis includes a support frame portion (Dickie: Fig. 1 element 18; frame members), a leg frame portion (Dickie: element 16; frame), a drive frame portion (Dickie: Fig. 1, element 12 wheelchair), and an engagement frame portion (Dickie: Fig. 23; element 10; power assist apparatus).
Claims 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kroymann (U.S. Patent No. 9,688,340).
Regarding claim 17, Kroymann discloses: A transportation device (Kroymann: Fig. 2, element 20; accessory) comprising: 
a chassis (Kroymann: Fig. 2, element 24; chassis) including a seat portion and a back portion (Kroymann: Fig. 2, element 56; seat), the chassis further including a drive frame portion (Kroymann: Fig. 1, elements 28, 32; front cross-bar, longitudinal extension tube), an engagement frame portion (Kroymann: Fig. 2, elements 36, 44, 72 telescoping longitudinal tube, rear cross-bar; foot deck engagement element), and a handle (Kroymann: Fig. 2, element 76; control lever);
the drive frame portion having at least one frame segment (Kroymann: Fig. 2, element 32; longitudinal extension tube);
the engagement frame portion having at least one engagement frame segment (Kroymann: Fig. 2, element 36; telescoping longitudinal tube); wherein the at least one frame segment selectively engages the at least one engagement frame segment (Kroymann: col. 7, line 65 – col. 8, line 1); and
a hoverboard (Kroymann: Fig, 12; element 10; self-balancing board) selectively engageable with the engagement frame portion (Kroymann: col. 8, lines 57-63).
Regarding claim 18, Kroymann discloses: wherein the at least one engagement frame segment includes at least one engagement frame aperture and the at least one drive frame segment includes at least one drive frame aperture (Kroymann: Figs. 2, 5, 6, 13-14; Examiners note: the apertures are the unlabeled holes seen the longitudinal tubes);
wherein at least one engagement frame segment is inserted into the at least one frame segment so that the at least one drive frame aperture and at least one drive frame aperture align with each other (Kroymann: col. 8, lines 1-2); and
a pin is inserted into the aligned at least one drive frame aperture and the at least one drive frame aperture to retain the at least one frame engagement segment and at least one frame segment engagement (Kroymann: col. 10, lines 5-11).
Regarding claim 19, Kroymann discloses: wherein the transportation device includes a handle pivotably adjustable (Kroymann: Fig. 7-9; col. 9, lines 26-50) and further including a handle controller (Kroymann: Fig. 7, element 88interface member; col. 8, lines 57-65).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dickie in view of Jensen (U.S. Patent Number 4,639,012).
Regarding claim 4, Dickie does not teach: wherein the handle pivotably height adjustable.
However, in the same field of endeavor, Jensen teaches: wherein the handle pivotably height adjustable (Jensen: col. 6, line 63 – col. 7, line5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheel chair disclosed by Dickie with the handles disclosed by Jenson. One of ordinary skill in the art would have made this modification in order to provide a handle that is more ergonomic and therefore more comfortable for the operator (Jensen: col. 7, lines 1-5).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dickie in view of Chiu (U.S. Patent App Pub No. 2010/0012404).
Regarding claim 5, Dickie does not teach: wherein the handle includes a controller.
However, in the same field of endeavor, Chiu teaches:
wherein the handle (Chiu: Fig. 5, element 11b handle) includes a controller (Chiu: Fig. 5, element 20; control seat).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheelchair disclosed by Dickie with the control seat disclosed by Chiu. One of ordinary skill in the art would have been motivated to make this modification in order to provide a handle controller for a caregiver that can be installed on a wheelchairs with multiple different sized frames (Chiu: para. 35, lines 1-3).
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROLD ERIC PAHLCK III whose telephone number is (571)272-4171. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.E.P./Examiner, Art Unit 3611                                                                                                                                                                                                        

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611